DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a divisional application of Application No. 15/117,493 , filed 08/09/2016. 
Claim Status
Claims 1-30, 40-47 and 51-52.
Information Disclosure Statement
The information disclosure statement and European search report submitted on 04/07/2020 are considered by the examiner.
Allowable Subject Matter
This application is in condition for allowance except for the following formal matters: 
Claim 1 recites the limitations " the identity in line 1, “the local” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 in lines 2 and 4 recite “the form” There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites “the conveyance” in line 2, “the surface” in line 4, “the identity” in line 5, “the local” in line 14. There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites “the form” in lines 2 and 4. There is insufficient antecedent basis for these limitations in the claim.
Claim 51 inline 1 and claim 52 in line 2 recite “the conveyance” There is insufficient antecedent basis for these limitations in the claim.
As to claim 1, isn’t the “an upper part” (line 20) the same as that of line 17?  They do appear to be the same, and the applicant is claiming the same structure twice.  In effect, the specification/drawing call for one upper part of the longitudinal  extensive member, but claim 1 has at least 2. The examiner suggest amending claim 20 to recite    - - the upper part - -. Claims 3 in lines 2 and 5, claim 4 in line 2, claim 5 in line 2, claim 12 line 3, claim 16 line 24, claim 19 line 2, and claim 20 line 2 recite the same type of issues as claim 1.  Claim 19 recite “an aperture” the examiner suggest amending this limitation to - -the aperture- - Appropriate correction requested.
Claims 40-47 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2-9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 5942980 A and US 20080231836 A1.
US 5942980 A discloses a probe rod is provided with sensor housings, pipe sections, and joint sleeves all having a common outer diameter. The sensor housings and joint sleeves are threadably connected to the various pipe sections. The threadable connections have a double seal using an O-ring and threading paste that ensure a gas tight seal while being easy to assemble. Pressure and temperature sensors are mounted within the sensor housings. Output leads from the sensors are threaded through the pipe sections and through throughways in the sensor housings and joint sleeves to a circuitry box mounted on the top of the probe rod. The circuitry box contains electronics for processing signals generated by the sensors and for transmitting the results to a remote location.
US 20080231836 A1 discloses a system for monitoring various parameters of the fuel such as temperature, pressure, and the levels of dissolved oxygen is provided. A plurality of sensors is disposed on the fuel supply side that is capable of communicating with a controller and memory on the fuel cell side. The controller may be included to use the data in real time to alter system parameters, such as fuel pumping rates or a bleed off, or to trigger a signal, such as to notify a user of an empty fuel supply. 
The references separately or in combination do not appear teach said longitudinally extensive member defining an internal volume from which liquid fuel in the tank is, in use, excluded; a cover member arranged in confronting relation to an external surface of an upper portion of the longitudinally extensive member, the cover member and the said external surface defining therebetween a through passage extending from a local opening at a lower part of said in combination with the specific details of claims 1 and 16.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEDEON M KIDANU/            Examiner, Art Unit 2861    

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861